 In the Matter Of PREMIER FURNACE COMPANYandLOCAL No. 409,INTERNATIONAL MOLDERS UNION OF NORTH AMERICACaseNo. C-1361.-Decided May 1, 1940Furnace, Heating,and Air Conditioning Equipment Manufacturing Industry-Interference,Restraint,and Coercion:anti-union remarks by foreman; respond-ent orderedto cease and desisttherefrom, but since respondentcomplied withTrialExaminer's recommendations,not required to post notices(Leiserson,dissenting)-Discrimination:charges of, as to 24 employees,not sustained-Unit Appropriate for Collective Bargaining:production and hourlypaid em-ployees, exclusiveof office andclericalemployees and those in a supervisorycapacity-Collective Bargaining:charges of refusal to bargain collectively, notsustained.Mr. Earl R. Cross,for the Board.Mr. Carl D. Mosier,of Dowagiac,Mich.,for the respondent.Mr., Elmer Reynolds,of Kalamazoo,Mich., for the I. M. U.Mr. HerbertB. Galton,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges and amended charges having been filed on June 3, 1938,1and May 6, 1939, respectively, by Local No. 409, International MoldersUnion of North America, herein called the I. M. U., the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Seventh Region (Detroit, Michigan), issued andduly served its complaint, dated May 15, 1939, against Premier Fur-nace Company, Dowagiac, Michigan, herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Sec-tion 8 (1), (3), and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.IOn March28, 1939, the Board, pursuantto ArticleIII, Section 10 (c) (2),and ArticleII, Section37 (b), of NationalLaborRelations Board Rules and Regulations-Series 1, asamended, ordered thiscase consolidatedwith a representationcase(R-1404)for the pur-poses of hearingand for all other purposesOn March 15, 1940, theBoard, pursuant toArticleII, Section 36 (d), andArticle III,Section 10(c) (4), of NationalLaborRelationsBoard Rules and Regulations-Series 2, as amended, ordered the two cases severed.23 N. L.R. B., No. 38.502 PREMIERFURNACE COMPANY503In respect to the unfair labor practices, the complaint, as amendedat the hearing, alleged, in substance, that (1) on May 16, 1937, June22, 1937, and on numerous dates thereafter down to the date of thecomplaint, the respondent refused to bargain collectively with theI.M. U. as the exclusive representative of the respondent's employeesin an appropriate unit although prior to and at all times since June 22,1937, the I. M. U. represented a majority of the employees in saidunit; (2) by the above and other acts, the respondent interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act; (3) as a result of the aboveunfair labor practices, the I. M. U. called a strike of the respondent'semployees on or about April 18, 1938; and (4) when the respondentresumed operations in its plant on or about June 8, 1938, it refused toemploy or to reinstate 24 named individuals who had engaged in saidstrike, except upon the condition that they renounce their membershipin the I. M. U., for the reason that they had joined and assisted theI.M. U. and had participated in the strike and otherwise engaged inconcerted activity with other employees of the respondent for thepurpose of collective bargaining and other mutual aid and protection,thereby discriminating in regard to their hire and tenure of employ-ment and discouraging membership in the I. M. U.The respondentfiled an answer admitting the allegations of the complaint relatingto its business but denying that it had engaged in the alleged unfairlabor practices.Pursuant to notice duly served upon the respondent and the I. M. U.,a hearing was held at Dowagiac, Michigan, from May 25 to June 3,1939, before Berdon M. Bell, the Trial Examiner duly designated bythe Board.The Board and the respondent were represented bycounsel, and the I. M. U. by a representative thereof.All partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon theissues was afforded all parties.At the conclusion of the Board's case and at the conclusion of thehearing, the respondent moved to dismiss the complaint.The TrialExaminer overruled the motions.During the course of the hearing,the Trial Examiner made several rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Following the hearing, pursuant to leave granted to all parties bythe Trial Examiner, the respondent filed a brief with him.On Sep-tember 12, 1939, the Trial Examiner issued his Intermediate Report,copies of which were duly served upon the respondent and theI.M. U. He found that the respondent had engaged in and was 504DECISIONSOF NATIONALLABOR RELATIONS BOARDengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and Section 2 (6) and (7) of the Act, andrecommended that the respondent cease and desist therefrom.He,further found that the respondent had not engaged in unfair laborpractices within the meaning of Section 8 (3) and (5) of the Act,and recommended dismissal of the allegations of the complaint inthis respect.On September 22, 1939, the I. M. U. filed exceptions to the Inter-,mediate Report.The respondent thereafter notified the Board thatit had complied with, the recommendations of the Intermediate Re-port.Pursuant to request therefor by the respondent and noticethereof to the parties, a hearing for the purpose of oral argumentwas held before the Board in Washington, D. C., on February 1,1940.The respondent was represented by counsel and participatedtherein.The I. M. U. did not appear. The Board has consideredthe exceptions to the Intermediate Report and finds them to bewithout merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTPremier Furnace Company, the respondent, is a Michigan corpora-tion with its principal office and place of business at Dowagiac, Mich-igan.It is engaged in the production, assembly, sale, and distribu-tion of cast iron and steel warm air gravity furnaces, cast iron andsteel forced air furnaces, centrifugal burners, summer air condition-ing equipment, oil burners, stokers, radiator parts, fittings, and con-trols.The principal raw materials used by the respondent are pig,iron, scrap, coke, sheet steel, motors, blower wheels, steel drums,radiators,molding sand, core sand, crating lumber, controls, and,coal.Approximately 85 per cent of these raw materials are obtainedby the respondent from points outside the State of Michigan.During the "period ended April 30, 1939," 2 about 81 per cent ofthe respondent's products, of a, value of $261,238, were shipped topoints outside the State of Michigan.The respondent employs sixsalesmen whose territories embrace the States of Illinois, Indiana,Iowa, Michigan, Minnesota, Ohio,, and Wisconsin.II. THE ORGANIZATION INVOLVEDLocal No. 409, International Molders Union of North America, isa labor organization, affiliated with the American Federation of2 The quoted portion is contained in the testimony of James.Beattie, Jr.,secretary of therespondent.We infer that the period referred to is not more than one year. 'PREMIER FURNACE COMPANY505Labor, admitting to its membership all employees of the respondent,excluding clerical employees and those in a supervisory capacity.III. THE UNFAIR LABORPRACTICESA. The alleged refusal to bargain collectively1.The appropriate unitThe parties stipulated at the hearing that the production andhourly paid employees of the respondent, exclusive of office and cleri-cal employees and those in a supervisory capacity, constitute a unitappropriate for the purposes of collective bargaining.We see noreason to alter the unit agreed upon.We find that the production and hourly paid employees of therespondent, exclusive of office and clerical employees and those in asupervisory capacity, constitute a unit appropriate for the purposesof collective bargaining, and that such unit insures to employees ofthe respondent the full benefit of their right to self-organization andto collective bargaining and otherwise effectuates the policies of theAct.2.The alleged refusal to bargain collectivelyThe,complaint, as amended at the hearing, alleged that on May16, 1937, and June 22, 1937, and on numerous dates thereafter downto the date of the complaint, the respondent refused to bargain col-lectivelywith the I. M. U. as the exclusive representative of therespondent's employees in the appropriate unit.In March 1937 the I. M. U. started organizing the respondent'semployees.(On about May 11, 1937, the I. M. U. presented to therespondent a list of about 22 requested working conditions.Theparties conferred regarding these requests on May 17, 20, and 21 andwere, in substantial agreement as to all the requests, except as to a6-cent per hour requested increase in wages for certain employees.The respondent was willing to grant only a 3-cent per hour increase.The I. M. U. contends that it also requested during these meetingsa closed shop and exclusive bargaining rights, and further claimsthat it presented proof to the respondent of its majority status.Therespondent denies these contentions.The Trial Examiner found thatthe testimony of I. M. U. witnesses as to the presentation to therespondent of proof of a majority was confused and indefinite, andwe agree.We do not find it necessary to resolve this conflict in theevidence, however, since it appears that the I. M. U. did not stressany such demands and that the only substantial difference betweenthe parties was the question of wages. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDDemanding the 6-cent increase, the I. M. U. called a strike on May21, and picketed the plant.After various meetings between therespondent and the I. M. U., the strike was ended on June 17, whenthe I. M. U. agreed to accept the 3-cent increase.On June 22 theplant was again in full operation.Thereafter the I. M. U. settled some minor grievances with therespondent.At the close of 1937 the respondent informed its em-ployees that it had on hand a "huge stock of merchandise" andcalled attention to the consequent possibility of decreased employ-ment.On February 1, 1938, the I. M. U. met with the respondentand requested its cooperation in securing members.The respondentrefused to accede thereto, stating that it "at no time ever attemptedto influence a man either for or against the union" and that it didnot feel that it "could require union membership as a condition ofemployment".After again informing its employees of a prospectivedecrease in employment, the respondent, upon request of the I. M. U.,installed a "share-the-work" program for the purpose of spreadingthe decreasing work among as many employees as possible.On April 18, 1938, because it was losing members through whatit termed "intimidation," 3 the I. M. U. asked the respondent for aclosed shop.The respondent refused this request, and the I. M. U.organizer threatened to call a strike.On the following day, theI.M. U. voted to go on strike and pickets were placed about theplant on April 20.On June 8, although the strike was still current,the respondent resumed operations.In July 1938 the respondent again refused the I. M. U.'s requestfor a closed shop.On December 28, 1938, the I. M. U. wrote to therespondent, requesting recognition as the sole bargaining agent ofthe respondent's employees.The respondent answered that it was"ready and willing to meet with a committee of our employees ortheir representative at any time."In these facts, we do not find a refusal to bargain collectively.The differences between the respondent and the I. M. U. appearto have been with respect to the wage increase, in 1937, and a closedshop, in 1938.On the evidence we do not find that the respondentat any time refused to bargain concerning these differences in goodfaith.Furthermore, at the time of the 1938 strike, the I. M. U.claimed to represent but about 23 of the 59 employees in the appro-priate unit.In December 1938 there were no I. M. U. members inthe appropriate unit.Under these circumstances, the respondent was,under no obligation to bargain with the I. M. U. as the exclusiverepresentative of the employees in the appropriate unit, whether withregard to a closed shop or otherwise.8 There is no evidence to show thatthe loss ofmembershipsustained by the I. M. U.resulted from any unfair labor practicesof therespondent. PREMIER-FURNACE COMPANY507We find that the respondent has not refused to bargain collectivelywith the I. M. U. as the exclusive representative of its employees inan appropriate unit.We further find that the strike, which began on April 20, 1938,caused by the respondent's refusal to grant the I. M. U. a closedshop, was not the result of unfair labor practices on the part ofthe respondent.B. The alleged discrimination in regard to hire and tenure ofemploymentThe complaint, as amended at the hearing, alleged that when therespondent resumed operations in its plant on or about June 8, 1938,it refused to employ or to reinstate 24 named individuals.When the plant was reopened on' June 8, 1938, 35 employees re-turned to work.No I. M. U. members returned, however, althoughfifteen of them received letters from the respondent asking them toreturn.Eight I. M. U. members received lay-off letters.4 ' The lay-offwas in accordance with seniority.On December 5, 1938, the respondent wrote to the eight laid-offemployees requesting them to file applications for consideration inthe event of possible reemployment.None of them did so. There-after, the respondent indicated its willingness to place the strikerson a preferential list, but the I. M. U. refused to agree thereto andwanted some of the strikers reemployed.The respondent did nothire any new employees from June 8, 1938, to January 1939. It there-after hired three new employees. In February or March 1939, twoI.M. U. members orally asked the respondent for reinstatement butdid not file written applications when told to do so.The strike wasstill current at the time of the hearing.We find that the respondent has not discouraged membership in theI.M. U. by discriminating in regard to hire or tenure of employment,within the meaning of Section 8 (3) of the Act.C. Interference, restraint, and coercionAn I. M. U. member testified that a fieldengineerof the respondentspied on an I. M. U. meeting in May 1937 and was "taking notes."The field engineer denied this.We find it unnecessary to resolve thisconflict in the evidence since, even assuming the testimony of theI.M. U. member to be correct, the evidence is insufficient to bind therespondent by the field engineer's acts.Between the first strike and the time of the hearing, some pamphletscontaininganti-union statementsweresent to the employees by C. W.' A twenty-fourth I. M. U. member,who worked nights as a shaker assisting a molderand whose name did not appear on the respondent's pay roll,did not receive a letter. 508DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDHoward Co., Inc., of St. Paul, Minnesota.No evidence was intro-duced to connect the respondent with the sending of these pamphlets,however.An I. M. U. member claimed that he had been discriminatedagainstin that another, employee allegedly received more work than he.Another I. M. U. member claimed that a non-member had received adiscriminatory increase in pay.Both these contentions were conclu-sively controverted.The Trial Examiner found that by the above-described activities,the respondent did not interfere with, restrain, or coerce its employeesin the exercise of rights guaranteed by Section 7 of the Act.Weagree with this finding of the Trial Examiner.In the early part of May 1937, Richard Malloy,5 a general foreman,asked Fred Reinshuttle, an employee, whether he was a member ofthe I. M. U. After receiving a negative answer, Malloy stated that theI.M. U. "would never organize his department". In July 1937 Malloyentered into a conversation with Reinshuttle, then an I. M. U. mem-ber, and stated that "he did notseemto feel that they [I. M. U.members] should be very satisfied after spending a month out on thepicket line to come back in there to work for three cents an hourraise.He figured it would break the morale of our outfit and heasked how many men were going to stay with us after that."Malloyfurther stated that "he didn't have any use for union and never wouldhave, and he went on and told about some place that he lost a job byjoining the union and he said that if I kept at it I would find outjust how good they really were . . ." The Trial Examiner foundthat this was a violation of Section 8 (1) of the Act.The respondentdid not except to this finding.We find that, by the foregoing remarks of Malloy, the respondentinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, C, above,occurring in connection with the, operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDY.Having found that the respondent has engaged in certainanfairlabor practices, we shall order it to cease and desist therefrom.How=A1so'known'as Mealoy. PREMIER, FURNACE COMPANY509ever, since the. respondent has posted the notice recommended by theTrial Examiner stating that it will cease and desist from engaging inunfair labor practices within the meaning of Section 8 (1) of the Act,we shall not require it again to post notices in regard to -thesepractices e.We have found that the respondent has not engaged in unfairlabor practices, within the meaning of Section 8 (3) and (5) of theAct.We shall, therefore, dismiss the allegations of the complaint inthis respect.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Local No. 409, International Molders Union of North America,is a labor organization, within the meaning of Section 2 (5) of theAct.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair, labor practices,within the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.4.The respondent has not engaged in unfair labor practices, withinthe meaning of Section 8 (3) and (5) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that PremierFurnace Company, Dowagiac, Michigan, and its officers, agents, suc-cessors, and assigns shall:Cease and desist from in any manner interfering with, restraining,or coercing its employees in the exercise of the right to self -organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of theNational Labor Relations Act.AND rr Is FURTHER ORDERED that the complaint, in so far as it allegesthat the respondent has engaged in unfair labor practices within thee SeeMatter of Ohio Greyhound Lines, Inc.andAmalgamated Association of Street, Elec-tric Railway and Motor Coach Employees of America and Division 1207 thereof(A. F. of L.Affiliate),21 N L.R. B. 751. -510DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeaning of Section 8 (3) and (5) of the National Labor RelationsAct, be, and it hereby is, dismissed.MR. WILLIAM M. LEISERSON,dissenting :The Trial Examiner in his Intermediate Report recommendedthat the respondent cease and desist from engaging in.unfair laborpractices within the meaning of Section 8 (1) of the Act and that theallegations of the complaint that the respondent had engaged inunfair labor practices within the meaning of Section 8 (3) and (5) ofthe Act be dismissed.We find no merit in the exceptions filed bythe I. M. U. to the Intermediate Report.The respondent has com-pliedwith the Trial Examiner's recommendations.Under thesecircumstances, I think that we should merely dismiss the exceptionsand close the case pursuant to the provision in our Rules and Regu-lations that we "may close the case upon compliance with the recom-mendations of the Intermediate Report." 7Where, as in this case, an employer has complied with the TrialExaminer's cease and desist recommendation and the Board is notordering him to do any more than that, I think it is bad policy toissue another cease and desist order thereafter.7 ArticleII, Section35, National Labor RelationsBoard Rules and Regulations-Seriesas amended.